DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered. Claims 1-4, 8-10, and 13 are pending; claims 5-7, 11-12, and 14-15 are canceled. 

Response to Arguments
3.	Applicant’s arguments, see pages 6-7, filed 07/07/2022, with respect to the rejections of claim 1 and similarly cited claim 9 under 35 U.S.C. 103 in view of Kim et al. (KR 20180039438A), Kichkaylo et al. (US 2019/0176328 A1), and Hosoda et al. (US 2006/0097683 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (KR 20180039438A), Kichkaylo et al. (US 2019/0176328 A1), Hosoda et al. (US 2006/0097683 A1), Zhang (US 2018/0111272 A1), and Wang et al. (US 2012/0197439 A1).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 and similarly cited claim 9 recites the limitation of “the dynamic obstacle that is not the user”. However, the written description fails to disclose specific structures or algorithms used to distinguish the user from other dynamic obstacles. The specification only discloses that the robot performs specific corresponding motion when recognizing a dynamic obstacle, but does not disclose how it recognizes the dynamic obstacle is not the user. The specification fails to provide clear, concise, and exact term as how a dynamic obstacle and a user are being distinguished by the robot. 
Claims 2-4, 8, 10, and 13 are rejected for being dependent upon previously rejected base claim.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-4, 8-10, and 13 iare rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20180039438A), hereinafter Kim, in view of Kichkaylo et al. (US 2019/0176328 A1), hereinafter Kichkaylo, and further in view of Hosoda et al. (US 2006/0097683 A1), hereinafter Hosoda, Zhang (US 2018/0111272 A1), and Wang et al. (US 2012/0197439 A1).
Regarding claims 1 and similarly cited claim 9, Kim teaches:
A robot 400 (Fig. 4), comprising: 
a head unit (Fig. 7, [0030], “head portion”);
one or more wheels 140 (Fig. 1, [0030], “The travel driving unit 140 includes a motor driver 141, a wheel motor 142, a rotation motor 143, a main brush motor 144, a side brush motor 145, and a suction motor 146 . The motor driver 141 may serve to drive a wheel motor, a brush motor, and a suction motor for traveling and cleaning the airport robot.”); 
a transceiver configured to communicate with a robot control system (Fig. 3, [0049], “The airport robot 300 can transmit and receive signals to / from the mobile terminal 310 or the server 320. For example, the airport robot 300 can transmit and receive signals including the server 320 and information on the situation in the airport. In addition, the airport robot 300 can receive image information of each area of ​​the airport from the camera 330 in the airport. Therefore, the airport robot 300 can monitor the situation of the airport by synthesizing the image information captured by the airport robot 300 and the image information received from the camera 330.”); 
an input configured to receive a user input ([0032], “The touch monitor 166 may include a touch panel configured to receive user input”) or an image signal ([0049], “In addition, the airport robot 300 can receive image information of each area of the airport from the camera 330 in the airport.”); 
a display (Fig. 9, [0032], “a monitor for displaying output information”) divided into a plurality of regions (Fig. 10(b) shows multiple regions 935 and 940 being displayed on the display of the robot) comprising a first region for displaying an image indicating a movement route of the robot (Fig. 10(b), [0071], “The second content 940 can be output to the display unit.”; [0072], “the second content may be a navigation image indicating a movement path that moves to a destination first.”), a second region for displaying an image received via the input ([0071], “the guide robot 9900 may provide a guidance display service such as a map image or navigation as well as first contents such as a video image 935 in a predetermined area photographed by the omnidirectional camera 910”), and … displaying an image that is acquired when the robot and a continuous region of the robot are photographed and received via the transceiver (Figs. 11 and 12, ([0074], “The plurality of CCTVs 1111, 1112, and 1113 can photograph the situation in the airport in real time. Also, the plurality of CCTVs 1111, 1112, and 1113 can transmit real-time photographic image data to at least one or more airport robots 1101, 1102, 1103, 1104, 1105, and 1106. At least one or more of the airport robots 1101, 1102, 1103, 1104, 1105, and 1106 may provide various services to airport users using the image data received from the CCTV.”; Fig. 11 shows the CCTVs 111, 1112, and 1113 capturing images of the airport robots and the regions surrounding the airport robots; [0078], “the guide robot 1100 may display not only the first content such as the image 1130 in the predetermined area photographed by the omnidirectional camera 1110, but also the first content such as the real-time photographic image 1140 captured by the CCTV 1115 ) Data can be processed and output to the display unit. At this time, the guide robot 1100 can proceed to a video data processing process of adding an indicator for indicating the position of the current user 1120 in the real-time shot image 1140 captured by the CCTV 1115”); and 
a controller configured to:
upon receiving destination information via the input, search for a movement route based on at least spatial map information of a given space in which the robot is located ([0039], [0041]-[0042]; [0068], “That is, the user can request the guidance robot in the airport from the current location to a specific destination. The guide robot can provide a route guidance display service for notifying the user of the route from the current position to a specific destination through a map or navigation.”), or information of a determined obstacle region ([0082], “Also, the guide robot 1400 according to an embodiment of the present invention can use a camera to avoid disturbance of an obstacle or a foreign object in providing the guidance service to the user 1420. [ The guide robot 1400 may maintain a certain distance from the wall surface by using the omnidirectional camera 1410 or may have a floor imaging camera separately to maintain a constant distance from the floor surface.”),
wherein the input comprises a touchscreen …such that the touchscreen is for manipulation by a user ([0032], The touch monitor 166 may include a touch panel configured to receive user input”), 
wherein when a dynamic obstacle moving in a same direction as the robot is recognized, the controller is further configured to control the one or wheels to move in response to a movement speed of the recognized dynamic obstacle (Fig. 14, [0081], “The guide robot according to an embodiment of the present invention can move while maintaining a constant distance from the user … In addition, the guide robot 1400 can measure the distance between the user 1420 and the guide robot 1400, which are trailing by using an infrared sensor or the like, in real time. If the distance between the user 1420 and the guide robot 1400 is greater than the predetermined distance, the guide robot 1400 may control the speed of the guide robot 1400 or adjust the distance using a method of approaching the user 1420 have.”). 
Kim does not explicitly teach a third region for display an image. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim to display a third region in combination with the two regions as shown in Fig. 10(b), since displaying multiple sets of information is well known in that art. Such modification allows a user to be able to view multiple information at once. 
Yet, Kim fails to specifically teach upon receiving information of a movable region information from among the determined obstacle region of the robot from the robot control system, the controller updates the movement route based on the received movable region information, wherein the movable region information is determined by estimating a space occupied by obstacles based on at least one of a size, material, or shape information of the obstacles such that the movable region information is detected based on the estimated space, wherein the input comprises a touchscreen disposed on an inclined surface on a portion of the head unit such that the touchscreen is inclined for manipulation by a user, wherein, based on the robot being spaced apart from the dynamic obstacle that is not the user by a predetermined distance or less, the controller is further configured to control the one or more wheels to perform a specific corresponding motion. 
However, in the same field of endeavor, Kichkaylo teaches upon receiving movable region information from among the determined obstacle region ([0023], “Regions of space in the environment can have a status of being either unoccupied or occupied. In some cases, the occupied or unoccupied status or a region of space can be determined based on data sensed in the environment … i.e., at least a portion of an occupied region of space has a pallet or other object.”) of the robot from the robot control system ([0155], “an environmental sensor to obtain data indicative of an environment of computing device 1100, such as, but not limited to, … an optical sensor … a camera … some or all of sensors 1120 can be distributed throughout an environment; that is, some of sensors 1120 may not be physically located on computing device 1100.”), the controller updates the movement route based on the received movable region information (Fig. 1, [0030], “suppose a predetermined designated region DR1 is located adjacent to an intersection between two lanes Lane1 and Lane2. A robot going from Lane1 and Lane2 sense the designated region DS1 for occupancy. If designated region DR1 is occupied, then a robot can travel through the intersection to travel from Lane1 to Lane2. However, if designated region DR1 is unoccupied, then the robot can travel from Lane1 through designated region DR1 to Lane2, thereby “cutting the corner” between Lane1 and Lane2.”; [0058], “As the central planner has been informed that designated region 122 is not occupied via sensor data SD_130, the central planner determines a route for robot 132 from point A to point B that includes route 142. As shown in FIG. 1, route 142 goes through the unoccupied designated region 122.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim, to update the movement route of the robot based on received information of a movable region of the robot, as taught by Kichkaylo. This modification enables the robot to take a shorter and/or more efficient path by moving through a movable region, as stated by Kichkaylo in paragraph [0022].
Neither Kim nor Kichkaylo specifically teaches wherein the movable region information is determined by estimating a space occupied by obstacles based on at least one of a size, material, or shape information of the obstacles such that the movable region information is detected based on the estimated space.
However, in the same field of endeavor, Hosoda teaches wherein the movable region information is determined by estimating a space occupied by obstacles based on a size or shape information of the obstacles ([0041], “In the route map generation unit 23, obstacles present in the travel area are identified based on distance information on obstacles detected by the obstacle sensor 12, then the locations and shapes of areas where the obstacle are present are estimated.”) such that the movable region information is detected based on the estimated space ([0039], “The moving trajectory generation unit 26 generates a travel locus which enables the mobile robot 26 to travel, via a shortest possible route or in a shortest possible time, to a travel destination set by a goal location setting unit 22 while avoiding obstacles based on information given by a route map database 25, in which the current location of the mobile robot 1 existing in the travel area and the locations and shapes of obstacles also existing in the travel area are recorded.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim, as modified by Kichkaylo, to determine a movable region of the robot by estimating a space occupied by obstacles based on a size or shape information of the obstacles, as taught by Hosoda. Such modification allows the robot to search for a shortest route to a destination while avoiding a collision with obstacles located on the route by gathering accurate information of the obstacles.  
The combination of Kim, Kichkaylo, and Hosoda fails to specifically teach wherein the input comprises a touchscreen disposed on an inclined surface on a portion of the head unit such that the touchscreen is inclined for manipulation by a user, and wherein, based on the robot being spaced apart from the dynamic obstacle that is not the user by a predetermined distance or less, or collides with the dynamic obstacle, the controller is further configured to control the one or more wheels to perform a specific corresponding motion.
However, in the same field of endeavor, Zhang teaches:
wherein, based on a robot being spaced apart from a dynamic obstacle … by a predetermined distance or less, a controller is configured to control one or more wheels to perform a specific corresponding motion ([0039], “when a walking speed of the user is detected to be slower than a walking speed of the companion robot 1 and a distance between the user and the companion robot 1 is less than a predetermined distance, the controlling module 207 can control the companion robot 1 to walk slower.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim, in view of Kichkaylo and Hosoda, to control the wheel driver to perform a specific corresponding motion when the distance between the robot and the dynamic obstacle is less than a predetermined distance, as taught by Zhang. This modification prevents the robot from colliding with the dynamic obstacle when the robot is too close to the dynamic obstacle. 
	Zhang fails to specifically teach the touchscreen is disposed on an inclined surface on a portion of the head unit such that the touchscreen is inclined for manipulation by a user, and the dynamic obstacle is not the user. 
	However, in the same field of endeavor, Wang teaches a touchscreen is disposed on an inclined surface on a portion of a head unit such that the touchscreen is inclined for manipulation by a user (Fig. 1, [0170], “The head 160 may include a dock 302 for releasably receiving one or more computing tablets 310 , also referred to as a web pad or a tablet PC, each of which may have a touch screen 312 . The web pad 310 may be oriented forward, rearward or upward. In some implementations, web pad 310 includes a touch screen, optional I/O (e.g., buttons and/or connectors, such as micro-USB, etc.) a processor, and memory in communication with the processor. An exemplary web pad 310 includes the Apple iPad by Apple, Inc. In some examples, the web pad 310 functions as the controller 500 or assist the controller 500 in controlling the robot 100. The touch screen may detect, monitor, and/or reproduce points of user touching thereon for receiving user inputs and providing a graphical user interface that is touch interactive.”) and the robot is configured to recognize a dynamic obstacle that is not a user (Figs. 8A and 8B show objects 12 can be any types of objects, [0240]-[0244] disclose the robot 100 being able to recognize movement or location of an object 12). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim, as modified by Kichkaylo, Hosoda and Zhang, to include a touchscreen is disposed on an inclined surface on a portion of a head unit such that the touchscreen is inclined for manipulation by a user. Such modification provides an adequate orientation of the touchscreen such that the user can easily view information and provide input to the touchscreen. 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim, as modified by Kichkaylo, Hosoda and Zhang, to incorporate the teachings of Wang such that the robot is capable of performing the function mentioned in Zhang, specifically performing a specific motion when the robot is being spaced apart from a dynamic obstacle by a predetermined distance or less, when recognizing any types of dynamic obstacles in a surrounding environment of the robot, as taught by Wang. Such modification allows the robot to avoid a collision with all obstacles in its surrounding environment. 

b.	Regarding claims 2 and similarly cited claim 10, Kim further teaches wherein the movable region information is determined based on an image photographed by at least one camera installed in an upper part of the given space ([0049], “the airport robot 300 can receive image information of each area of the airport from the camera 330 in the airport.”; [0052], “The camera 330 may include a camera installed in the airport. For example, the camera 330 may include a plurality of closed circuit television (CCTV) cameras installed in an airport.”; [0074], “As shown in FIG. 11, a plurality of CCTVs 1111, 1112, and 1113 may be randomly arranged in an airport. The plurality of CCTVs 1111, 1112, and 1113 can photograph the situation in the airport in real time. Also, the plurality of CCTVs 1111, 1112, and 1113 can transmit real-time photographic image data to at least one or more airport robots 1101, 1102, 1103, 1104, 1105, and 1106.”; Fig. 11 also shows the plurality of CCTVs 1111, 1112, and 1113, are installed in an upper part of the airport.). 

c.	Regarding claim 3, Kim further teaches at least one camera disposed on the robot (Fig. 9, [0070], “the guide robot 900 can output a certain area of the images photographed by the omnidirectional camera 910 to the display unit.”); and 
the controller is configured to cause the display to display image information photographed by the camera on the movement route (Fig. 9, [0070], “as shown in FIG. 9, the guide robot 900 may output an image 935 obtained by photographing an area including the front face on the basis of the moving direction to the display unit. Accordingly, the user 920 can solve the inconvenience that the guidance robot 900 may obscure the front view when the guidance accompanying service is provided.”).
The combination of Kim, Kichkaylo, Hosoda, and Zhang fails to specifically teach the input includes at least one camera. 
However, Wang teaches the input includes at least one camera ([0171], “When the web pad 310 is attached or docked on the head 160 in the dock 302 (and optionally covering the camera 320 ), the robot 100 may use a camera of the web pad 310 for capturing video.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim, as modified by Kichkaylo, Hosoda, Zhang, and Wang, to include a camera in the input, as taught by Wang. Such modification eliminates a need to install additional cameras. 

d.	Regarding claim 4, Kim further teaches wherein the display receives an image acquired when the robot and a contiguous region of the robot are photographed via the transceiver ([0049], “the airport robot 300 can receive image information of each area of the airport from the camera 330 in the airport.”; [0074], “The plurality of CCTVs 1111, 1112, and 1113 can photograph the situation in the airport in real time. Also, the plurality of CCTVs 1111, 1112, and 1113 can transmit real-time photographic image data to at least one or more airport robots 1101, 1102, 1103, 1104, 1105, and 1106. At least one or more of the airport robots 1101, 1102, 1103, 1104, 1105, and 1106 may provide various services to airport users using the image data received from the CCTV.”; Fig. 11 shows the CCTVs 111, 1112, and 1113 capturing images of the airport robots and the regions surrounding the airport robots), and the controller is further configured to cause the display to display the received image ([0075], “the guide robot can process the real-time image data captured by the CCTV and output it to the display unit.”). 

e.	Regarding claim 8 and similarly cited claim 13, the combination of Kim, Kichkaylo and Hosoda fails to specifically teach wherein the specific corresponding motion includes at least one of a motion for decelerating the robot, a motion for allowing the robot to enter a standby mode, or a motion for allowing the robot to move in response to external manipulation. 
However, Zhang teaches wherein the specific corresponding motion includes at least one of a motion for decelerating the robot ([0039], “when a walking speed of the user is detected to be slower than a walking speed of the companion robot 1 and a distance between the user and the companion robot 1 is less than a predetermined distance, the controlling module 207 can control the companion robot 1 to walk slower.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kim, in view of Kichkaylo and Hosoda, to control the robot to decelerate when the distance between the robot and the dynamic obstacle is less than a predetermined distance, as taught by Zhang. This modification prevents the robot from colliding with the dynamic obstacle when the robot is too close to the dynamic obstacle. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hoffmann et al. (US 2016/0107313 A1) teaches a robotic system configured to collect data defining a position and a velocity of a dynamic obstacle and control the robot to avoid contact with the dynamic obstacle. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664